Citation Nr: 1813264	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicide agents and/or service-connected disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967, including combat service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the present matter currently resides with the RO in Detroit, Michigan.

In August 2016 and February 2017 date, the Board requested opinions from medical specialists from the Veterans Health Administration (VHA), which were received in November 2016 and May 2017, respectively.  The Board will now proceed with consideration of the present matter.

In statements received in July 2016 and December 2017, the Veteran's representative appears to raise the issues of the Veteran's entitlement to an increased rating for service-connected headaches and entitlement to service connection for sleep apnea, respectively.  The Veteran is advised that these statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The issue of the Veteran's entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's hypertension developed secondary to his service-connected posttraumatic stress disorder (PTSD).

CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012).

Here, the Veteran has asserted that developed his current hypertension secondary to his in-service exposure to herbicide agents (such as Agent Orange) and/or secondary to his service-connected PTSD, type II diabetes mellitus, or ischemic heart disease.

In statements that were submitted in January and December 2017, the Veteran's representative cited multiple website articles to support his assertion that the relationship between PTSD and hypertension appears to be well established by VA research, PTSD is linked to obesity and cardiovascular disease, and the VA PTSD website has publicly posted about the physical effects of PTSD and anxiety.

In May 2017, a VHA specialist noted that review of the Veteran's treatment records demonstrated significantly elevated blood pressures during episodes of "panic attacks" and anxiety that were noted in post-service treatment records that are dated from 1999 to 2006, long-standing PTSD may have a deleterious effect on the cardiovascular system, and there is a link between PTSD and hypertension.

In light of the foregoing and notwithstanding any additional evidence to the contrary, the Board resolves any doubt in the Veteran's favor and finds that the evidence is sufficient to support a grant of service connection for hypertension secondary to PTSD.  Accordingly, service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.


REMAND

In his December 2007 claim for benefits, the Veteran reported that he was treated for a back condition at Botsford General Hospital (Botsford) from 1998 to 1999.  Notably, only records of his May 2006 treatment at Botsford have been associated with the claims file and the evidence does not show that the Veteran's 1998 to 1999 records are otherwise unavailable.  Additionally, in October 2012, the Veteran authorized VA to obtain records pertaining to his treatment at Henry Ford Hospital by way of signed VA Form 21-4142 (Authorization and Consent to Release Information to VA), but reasonable efforts have not been made to obtain these records.

VA should request that the Veteran provide, or authorize VA to obtain, the outstanding treatment records on remand.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain records of his treatment at Botsford General Hospital during the period 1998 to 1999 and records of his treatment at Henry Ford Hospital.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.  Additionally, VA should associate with the claims file records of his recent VA treatment.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any records obtained by way of the above development and conducting any additional development deemed necessary, including an additional VA examination, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


